Citation Nr: 1403464	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to September 1946.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 RO decision that denied service connection for PTSD. 

The Board remanded this case to the Appeals Management Center (AMC) in January 2013 for additional development.  Unfortunately, all of the requested development was not completed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to appellate review of the appeal for entitlement to service connection for an acquired psychiatric disorder.

A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105   (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In January 2013, the Board remanded the appeal to the RO via the AMC for additional development.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was not adequate compliance with the remand directives, so another remand is required.  Id.   

Although the Veteran has explicitly claimed service connection only for PTSD, he has also been diagnosed with other psychiatric disorders, including anxiety disorder and nightmare disorder.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran underwent a VA compensation examination in March 2011 to determine whether he has current PTSD that is related to service.  The examiner stated that the Veteran does not meet the criteria for a diagnosis of PTSD, and instead indicated an Axis I diagnosis of nightmare disorder.  The examiner did not provide an opinion as to the etiology of this disorder.  

The Board remanded this case in January 2013 primarily for another VA examination and medical opinion to determine whether any current psychiatric disorder is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

A VA examination was conducted in February 2013, and the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, and instead diagnosed anxiety disorder not otherwise specified (NOS).  Unfortunately, the VA examiner did not provide the requested medical opinion as to the etiology of the currently diagnosed psychiatric disorder:  anxiety disorder NOS.  Thus, the Board finds that a remand is required to obtain this opinion, as the remand actions were not completed.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Forward the claims file to the VA examiner who performed the February 2013 VA examination in order to obtain an addendum medical opinion.  If that examiner is unavailable, the requested opinion should be obtained from a qualified medical provider.

The Veteran's claims file should be made available to and reviewed by the examiner.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not that anxiety disorder NOS (or any other current psychiatric disorder) had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

3.  Finally, readjudicate the claim on appeal, with consideration of all evidence received since the March 2013 supplemental statement of the case.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



